                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DANIELLE CARNE,

                           Plaintiff,                          OPINION AND ORDER
      v.
                                                                    18-cv-818-wmc
JAMES J. DALEY,

                           Defendant.


       This case is set for a jury trial, commencing on February 3, 2020. In advance of

the final pretrial conference (“FPTC”) scheduled for January 24, the court issues the

following opinion and order on the parties’ respective motions in limine (“MILs”).



                                        OPINION

I. Plaintiff’s Motions in Limine (dkt. #54)

   A. MIL No. 1: exclude any evidence or testimony that Carne failed to follow
      instructions from her former supervisor Peter Davis

      In this motion, plaintiff seeks to exclude any evidence or testimony that Carne failed

to follow instructions from her former supervisor Peter Davis, including his request that

she take shorter lunchbreaks. Plaintiff argues that this evidence is not relevant because

Davis was not her supervisor at that time of her layoff. In response to this motion, and

other motions similarly raising concerns about evidence reflecting on her work performance

(namely, motions 2, 3, 9 and 10 as it relates to liability), defendant contends that if

plaintiff opens the door by introducing evidence and testimony about her strong work

performance, and, specifically, her superior work performance as compared to co-worker

Raleigh Jones, then defendant should be able to present evidence reflecting poor
performance.

       While this response appears reasonable on its face, evidence of plaintiff’s

performance generally, whether positive or negative, would otherwise appear to be of limited

relevance given defendant’s general position (at least at summary judgment) that plaintiff

was not laid off because of performance concerns, but rather that she was selected for layoff

because of her lack of seniority. Accordingly, the court will RESERVE on this motion, as

well as the other motions touching on plaintiff’s job performance for further discussion at

the final pretrial conference.



   B. MIL No. 2: exclude any evidence or testimony that Carne took unusually long
      lunchbreaks

       As alluded to above, the court will RESERVE on this motion.



   C. MIL No. 3: exclude any evidence or testimony that Carne was
      uncooperative

       In this motion, plaintiff seeks to exclude evidence or testimony that Carne refused

to help count ballots in a Racine election. As alluded to above, the court will RESERVE

on this motion.



   D. MIL No. 4: exclude any evidence or testimony of morale under Chairman
      Scott

       Plaintiff seeks to exclude any evidence or testimony about the morale of the office

under Chairman Scott, who preceded defendant Daley in that role. Plaintiff contends that

this evidence is irrelevant to the issues in this case, and even if relevant, co-worker Dawn

Clark lacks the foundation to testify about morale generally, other than her own.


                                             2
       In response, defendant contends that Clark’s role in the office provides a basis for

her to offer a lay opinion about office morale under Federal Rule of Evidence 701. While

the court agrees with defendant on this point, defendant fails to explain how Clark’s

testimony is relevant to the issues in this case. As such, the motion is GRANTED.



   E. MIL No. 5: exclude any testimony that Carne could wrap her male
      coworkers around her finger

       During his deposition Raleigh Jones testified that he told Carne that she could wrap

any male coworker around her finger and expressed dismay that she was unable to do so

with Daley. Plaintiff seeks to exclude this testimony on the basis that it is irrelevant, lacks

foundation, and has the potential of unfair prejudice by painting Carne as a “femme fatale”

at WERC.

       In his response, defendant does not object to excluding this particular testimony,

but objects to exclusion of other evidence about the “nature of relationships between Carne

and her male coworkers.” (Def.’s Opp’n (dkt. #64) 6.) In particular, defendant seeks to

question Carne “about her efforts to get along with other coworkers as compared to her

efforts with Daley,” because such testimony could demonstrate that Carne was “selected

for layoff in whole or in part due to the non-political reason that she and Daley did not get

along.” (Id.)

       The court agrees that Carne’s relationship (or lack thereof) with Daley, including as

compared to her relationship with her other coworkers, male or female, could be relevant

to the claims at issue in this case, assuming defendant is now asserting this as an alternative

theory of the case. However, the court does not understand this testimony to include


                                              3
speculation about plaintiff’s inability to manipulate Daley, or manipulate other workers,

based on “feminine charms” or other such characterizations. As such, while the court will

preclude Jones’ specific deposition testimony about her being able to wrap her male

coworkers, with the exception of Daley, around her finger, the court will not preclude

general testimony about Carne’s working relationships with Daley and other coworkers.

Accordingly, this motion is GRANTED as unopposed, but without limiting defendant from

presenting general testimony or evidence about Carne’s working relationships.



   F. MIL No. 6: exclude any evidence or testimony about Carne being
      intoxicated at a work function

       Plaintiff seeks to exclude any evidence or testimony about Carne being intoxicated

at a work function, which occurred long before the events at issue in this lawsuit.

Defendant does not oppose this motion. As such, it is GRANTED as unopposed.



   G. MIL No. 7: exclude any evidence or testimony about Carne’s relationship
      with Dawn Clark at a previous place of employment

       Plaintiff seeks to exclude any evidence or testimony about a “personality conflict”

between Carne and Dawn Clark when they worked together at a law firm, prior to working

at WERC. Plaintiff contends that this evidence is not material to the issues in this case.

       In response, defendant contends that Clark’s relationship with Carne overtime,

including at their prior place of employment, is relevant because it provides “context” for

Clark’s testimony that Daley referred to Carne as a “cancer” in the office. Specifically,

Clark will testify that “Carne’s attitude changed dramatically over time and that by the

time that comment was made, Carne was refusing to speak to or personally associate with


                                             4
anyone in the office.” (Def.’s Opp’n (dkt. #64) 5.)

      While Clark’s impression of Carne overtime might have some arguable relevance in

explaining Daley’s statement that Carne was a cancer in the office if it had been shared

with Daley before he made this remark, defendant offers no evidence of such an exchange.

Regardless, the court is skeptical that Clark’s testimony about Carne’s interactions with

others needs to extend years prior and to another place of employment. On the contrary,

this appears to be highly prejudicial, propensity evidence expressly prohibited by Federal

Rule of Evidence 404(a)(1). As such, this motion is GRANTED.



   H. MIL No. 8: exclude any evidence or testimony about a State Bar CLE

       Plaintiff seeks to exclude any evidence or testimony that Carne lied about Daley’s

attendance at a State Bar conference in the Dells on the basis that it constitutes multiple

layers of hearsay. Defendant does not oppose this motion. As such, it is GRANTED as

unopposed.



   I. MIL No. 9: exclude any evidence or testimony about alleged complaints of
      attorneys appearing before Carne at hearings

       Plaintiff seeks to exclude any evidence or testimony that two attorneys raised

concerns about how Carne treated them during a hearing. For the reasons provided above

with respect to MIL No. 1, this motion is RESERVED.



   J. MIL Nos. 10 and 11: exclude any evidence or testimony about Carne’s
      relationship with Howard Bellman

       In two separate motions, plaintiff seeks to exclude any evidence or testimony about



                                            5
Carne’s relationship with Howard Bellman from the liability phase of trial (MIL No. 10)

and from the damages phase of trial (MIL No. 11). Bellman did not work for WERC. As

best as the court can discern from defendant’s response, there is some evidence that Carne

would send Bellman drafts of her opinions for his review. Again, for the reasons provided

above with respect to MIL No. 1, the court will RESERVE on whether this evidence is

admissible during the liability phase.

       As for the damages phase, defendant contends that this evidence may be relevant

to any claim that her personal relationships were strained because of defendant’s actions.

While this strikes the court as quite a stretch, the court needs further context to decide

whether the evidence is somehow arguably relevant to plaintiff’s damages claim. As such,

the court will RESERVE on this motion.



   K. MIL No. 12: exclude any evidence or testimony about Carne’s medical
      history during the liability phase of trial

       Plaintiff seeks to exclude any evidence or testimony that Carne has a history of

depression and other mental health issues from the liability phase on the basis that this

evidence is not relevant. Defendant does not oppose this motion. As such, it is GRANTED

as unopposed.



   L. MIL No. 13: exclude any evidence or testimony about Carne’s withdrawn
      administrative proceeding

       Plaintiff seeks to exclude any evidence or testimony about the administrative

process Carne commenced following her layoff but then withdrew. Defendant does not

oppose this motion, but reserves the right to impeach plaintiff at trial with any statement


                                            6
she made in those proceedings. The court agrees that prior statements may be grounds for

proper impeachment, provided defendant simply refers to plaintiff’s “prior testimony” and

the date of that testimony without referring to the testimony being given in an

administrative proceeding or otherwise characterizing the nature of the proceeding. As

such, this motion is GRANTED as unopposed.



   M. MIL No. 14: exclude any reference to an award of attorney’s fees if Carne
      prevails

      Plaintiff seeks to exclude any reference to an award of attorney’s fees if Carne

prevails. Defendant does not oppose this motion. As such, it is GRANTED as unopposed.



   N. MIL No. 15: preclude defendant from arguing that a large damages verdict
      will increase taxes or place a strain on state resources

      Plaintiff seeks to exclude any argument that the jury could consider the impact of a

large damages verdict on taxes and state resources.    Defendant does not oppose this

motion. As such, it is GRANTED as unopposed.



II. Defendants’ Motions in Limine (dkt. #48)

   A. MIL No. 1: bifurcate liability and damages

      As set forth in the preliminary pretrial conference order, this motion is generally

unnecessary absent at least some indication to the contrary. (1/9/19 PPTC Order (dkt.

#8) ¶ 8.) Regardless, the motion is GRANTED as unopposed.



   B. MIL No. 2: allow Randy Pasch to appear by phone or videoconference

      Former Commissioner Randy Pasch may be called to testify at trial. Pasch resides

                                           7
out of state during the winter months. Defendant requests that the court allow him to

testify by phone or videoconference. Plaintiff offers no objection to this request.

       This motion is GRANTED as unopposed. The court prefers for witnesses to appear

via videoconference, if possible. Defendant should coordinate with opposing counsel as to

the date and time to schedule such testimony, and should promptly contact the court’s IT

department to discuss the logistics for having him testify to insure a compatible, robust

and reliable connection to the courtroom.



   C. MIL No. 3: exclude any reference to who pays for any judgment

       Next, defendant seeks to exclude any reference to the State of Wisconsin

indemnifying Daley for any judgment. Plaintiff offers no opposition. As such, this motion

is GRANTED as unopposed.



   D. MIL No. 4: exclude any evidence or testimony about Daley’s personal
      details that have no bearing on the claims in this case

       Defendant seeks to exclude evidence or testimony concerning personal details about

Daley’s life, in particular his divorce, because they are not relevant to any issues in this

case. Plaintiff offers no opposition. Accordingly, this motion is GRANTED as unopposed.



   E. MIL No. 5: exclude any reference to claims dismissed on summary
      judgment

       Defendant seeks to exclude any reference to claims dismissed at summary judgment.

In particular, defendant seeks to exclude reference to her political speech claim -- and in

particular, the Act 150 memo at the center of that claim -- on the basis that this evidence



                                             8
is not relevant, and even if marginally relevant, the risk of prejudice or jury confusion

outweighs its relevant. This is the one motion plaintiff opposes, and for what appears to

be good reason. Indeed, plaintiff persuasively argues that “[r]egardless of whether the Act

150 was protected speech, it is relevant to Defendant Daley’s perception of Plaintiff Carne

as being affiliated with a liberal, or Democratic political person,” and that, in particular,

“[g]iven the intense political scrutiny [the memo] created for the Walter Administration,

the Act 150 memo is certainly relevant to Defendant Daley’s perception of . . . Carne.”

(Pl.’s Opp’n (dkt. #66).)

       The court is inclined to agree with plaintiff that the jury may reasonably find the

memo relevant to her political affiliation discrimination claim. However, the court will

RESERVE ruling pending further argument by the parties at the final pretrial conference.

In addition to hearing argument on the admissibility of the memo, the court would also

like the parties to consider appropriate limits to its use if admitted, as well as an instruction

informing the jury that they should not consider the memo itself to be protected political

speech.



   F. MIL No. 6: preclude Jim Scott from offering testimony that Daley had a
      problem with professional women

       Defendant seeks to exclude former Commissioner Jim Scott from offering testimony

about his perception that Daley had a problem with professional women on the basis that

such evidence is not relevant in light of the court’s summary judgment opinion granting

judgment in defendant’s favor on plaintiff’s sex discrimination claim, and that even if

relevant, it should be excluded under Rule 403. Plaintiff offers no opposition. As such,


                                               9
this motion is GRANTED as unopposed.



                                      ORDER

      IT IS ORDERED that:

      1) Plaintiff Danielle Carne’s motions in limine (dkt. #54) are GRANTED IN PART
         AND RESERVED IN PART as set forth above.

      2) Defendant James J. Daley’s motions in limine (dkt. #48) are GRANTED IN
         PART AND RESERVED IN PART as set forth above.

      Entered this 22nd day of January, 2020.

                                       BY THE COURT:


                                       /s/
                                       __________________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                         10
